Title: From Thomas Jefferson to James Sullivan, 8 June 1793
From: Jefferson, Thomas
To: Sullivan, James



Sir
Philadelphia June 8 1793.

I was yesterday honored by the receipt of your letter of June 2. on the subject of Mr. Letombe’s continuance in the consulship, and am sorry to inform you that an appointment had taken place three days before and the Exequatur had issued. I should with pleasure have handed in your testimony in favor of Mr. Letombe had it not been too late; in which I should have been gratified in rendering a service to him as well as in doing what would have been agreeable to you. I with pleasure avail myself of this, as of every other occasion, of repeating to you assurances of the respect with which I am Sir Your most obedt & most humble servt

Th: Jefferson

